Case 2:20-cv-02692-MSN-atc Document 10 Filed 09/23/20 Page 1 of 4              PageID 116




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


TIGER LILY LLC;
HUNTER OAKS APARTMENTS UTAH, LLC;
NORTH 22ND FLAT, LLC;
CHERRY HILL GARDENS LLC;
CHURCHILL TOWNHOMES LLC;
BRITTANY RAILEY; and
APPLEWOOD PROPERTY MANAGEMENT, LLC,

       Plaintiffs


vs.                                                     No: 2:20-cv-02692-MSN-atc



UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
and BENJAMIN S. CARSON, M.D. in his official capacity as United States Secretary of
Housing and Urban Development;
UNITED STATES DEPARTMENT OF JUSTICE
and WILLIAM P. BARR, in his official capacity as United States Attorney General;
UNITED STATES CENTER FOR DISEASE CONTROL AND PREVENTION
and NINA B. WITKOVSKY, in her official capacity as Acting Chief of Staff of the Center for
Disease Control and Prevention;
UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES
and ALEX AZAR, in his official capacity as United States Secretary of Health and Human
Services;
VICE ADMIRAL JEROME M. ADAMS, M.D., in his official capacity as United States
Surgeon General; and
D. MICHAEL DUNAVANT, in his official capacity as United States Attorney General for the
Western District of Tennessee,

       Defendants.




 PLAINTIFFS’ MOTION FOR PERMISSION TO EXCEED THE PAGE LIMIT UNDER
   LOCAL RULE 7.2 RELATING TO THEIR APPLICATION FOR EMERGENCY
               HEARING AND PRELIMINARY INJUNCTION
Case 2:20-cv-02692-MSN-atc Document 10 Filed 09/23/20 Page 2 of 4                      PageID 117




       Plaintiffs, pursuant to Local Rule 7.2, hereby move this Honorable Court for permission to

exceed the twenty (20) page limit set forth in the Local Rules of the Western District of Tennessee

relating to their Memorandum of Law and Argument in Support of their Motion for Emergency

Hearing and Preliminary Injunction (“Memorandum”) in the instant case.

       Plaintiffs’ Motion involves a constitutional challenge to the September 4, 2020

“Temporary Halt in Residential Evictions to Prevent the Further Spread of Covid 19” (the “Halt

Order”) promulgated by the United States Center for Disease Control and Prevention (“CDC”), in

coordination and with the concurrence of the United States Department of Housing and Urban

Development (“HUD”) and the United States Department of Health & Human Services (“HHS”).

       In order to fully address Plaintiffs’ serious arguments that the Halt Order violates the

Takings Clause and is a denial and deprivation of Plaintiffs’ rights to substantive and procedural

Due Process under the Fifth Amendment to the Constitution; violates the Tenth Amendment to the

Constitution; the Anti-Commandeering Doctrine; the Supremacy Clause of the Constitution;

impedes Plaintiffs’ fundamental right to access the judiciary; and acts as an unlawful suspension

of law, and to provide this Honorable Court with a thorough and thoughtful application of

applicable constitutional law to these facts, an analysis that exceeded the standard twenty (20) page

limit was necessary.

       As currently constituted, the Argument section of the Memorandum currently totals 31

pages and the total page count including the Table of Contents and Authority, Preliminary

Statement, Facts, and Procedural History, totals 57 pages.

       Under any normal circumstance, Counsel would never consider making this request of the

Honorable Court; however, in light of the universal importance of this litigation and the

complicated nature of the applicable facts and law, Counsel believes it will be in the best interest
Case 2:20-cv-02692-MSN-atc Document 10 Filed 09/23/20 Page 3 of 4                      PageID 118




of this Honorable Court and the litigants to have clear, thorough and thoughtful pleadings, and

therefore respectfully ask this Honorable Court to grant of permission to exceed the twenty (20)

page limit so that the Motion and Memorandum may be promptly filed, in their respective current

forms, in this matter.

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that this Honorable Court

grants their request to exceed the twenty (20) page limit set forth in the Local Rules of the Western

District of Tennessee relating to their Memorandum of Law and Argument in Support of their

Motion for Emergency Hearing and Preliminary Injunction.



                                                      Respectfully Submitted,

                                                      /s/ S. Joshua Kahane
                                                      S. Joshua Kahane (TN# 23726)
                                                      jkahane@glankler.com

                                                      Aubrey B. Greer (TN# 35613)
                                                      agreer@glankler.com

                                                      GLANKLER BROWN, PLLC
                                                      6000 Poplar Ave., Suite 400
                                                      Memphis, Tennessee 38119
                                                      Telephone: (901) 525-1322
                                                      Facsimile: (901) 525-2389




Dated: September 23, 2020
Case 2:20-cv-02692-MSN-atc Document 10 Filed 09/23/20 Page 4 of 4                 PageID 119




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 23, 2020, a copy of the foregoing Memorandum of
Law and Argument in Support of Plaintiffs’ Request for Emergency Hearing and Injunctive
Relief was served on the parties listed below via the Court’s ECF System and Federal Express
pre-paid:

United States Secretary of Housing and Urban Development
c/o Associate General Counsel for Litigation - Room 10258
451 Seventh Street, S.W.
Washington D.C. 20410

Honorable Benjamin S. Carson, M.D.
United States Secretary of Housing and Urban Development
c/o Associate General Counsel for Litigation - Room 10258
451 Seventh Street, S.W.
Washington D.C. 20410

Honorable United States Attorney General William P. Barr
U.S. Department of Justice
950 Pennsylvania Avenue, NW, Room 1111
Washington, D.C. 20530

Honorable Nina B. Witkofsky, Acting Chief of Staff
United States Center for Disease Control and Prevention
1600 Clifton Road
Atlanta, Georgia 30333

Honorable Secretary Alex Azar
United States Department of Health & Human Services
200 Independence Avenue, S.W., Room 713-F
Washington, D.C. 20201

Honorable Vice Admiral Jerome M. Adams, M.D., Surgeon General
United States Department of Health & Human Services
200 Independence Avenue, S.W., Room 713-F
Washington, D.C. 20201

Honorable D. Michael Dunavant,
United States Attorney General for the Western District of Tennessee
U.S. Attorney's Office
167 North Main Street, Suite 800
Memphis, Tennessee 38103


                                                   /s/ S. Joshua Kahane
                                                   S. Joshua Kahane
